UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ee ee ee ee te a gr mS gy yu ms eb 8 SW et SS SD Sw x
KOURIOCKEIN VANN,

Plaintiff, :
Vv. : ORDER
CORRECTION OFFICER Y. SUDRANSKI : 16 CV 7367 (VB)
and LIEUTENANT S. HANN, :

Defendants, :
ee ee ee eo ee ———— ee et AO ~X

On October 29, 2019, plaintiff, who is proceeding pro se and in forma pauperis, filed a
“motion to compel discovery & request for adverse inference & spoliation.” (Doc. #152),
Plaintiff alleges defendants have not demonstrated a good-faith reason for failing to retain
documents—-specifically, certain log book entries for July 12, 2015.

The Court need not await a response to the instant motion, which is duplicative and
meritless. Accordingly, the motion (Doc. #152) is DENIED.

The discovery issues respecting the instant motion have already been considered and
resolved. (See Doc. #135) (“In light of the response from the Assistant Attorney General dated
May 29, 2019, the undersigned is satisfied that Plaintiff has received that to which he is entitled.
The request for further discovery in this regard is denied.”).

Moreover, the same issues were considered and resolved a second time during the July
30, 2019, pre-motion conference before the Court. During the conference, defense counsel
notified the Court and plaintiff that the log book entries plaintiff seeks simply do not exist, nor
did they at any time.

Plaintiff is reminded that his opposition to defendants’ motion for summary judgment
remains due November 29, 2019.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose
of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

The Clerk is instructed to terminate the motion (Doc. #152).
The Clerk further is instructed to mail a copy of this Order to plaintiff at the address on

the docket.

Dated: November 12, 2019
White Plains, NY
SO ORDERED;

Vet

Vincent L. Briccetti
United States District Judge

 
